 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   YULIANA GAYTAN-IGNACIO
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00025-DAD-BAM

12                       Plaintiff,                STIPULATION TO CONTINUE STATUS
                                                   CONFERENCE; ORDER
13   vs.
                                                   JUDGE: Hon. Barbara A. McAuliffe
14   MIGUEL LOPEZ ALCALA,
     YULIANA GAYTAN-IGNACIO,
15
                        Defendants.
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that the status conference scheduled for September 23, 2019 at 1:00 p.m. be
19   continued to November 18, 2019 at 1:00 p.m.
20          Counsel for Ms. Gaytan-Ignacio anticipates being in trial on September 23, 2019 and will
21   be in trial for the weeks preceding that date, beginning on September 9, 2019. The government
22   has recently extended an offer to both defendants, and the parties will need additional time to

23   review and consider the government’s offer. Counsel for Ms. Gaytan-Ignacio will need to travel

24   to Southern California in order to review the offer with Ms. Gaytan-Ignacio in person, in the

25   Spanish language, and will not have an opportunity to do so before September 23, 2019 due to

26   counsel’s trial schedule. The parties will also need additional time to evaluate the need for

27   pretrial motions and to meet and confer as to a motion schedule should the defendants choose not

28   to accept the government’s offer.
 1          Based on the foregoing the parties agree that the ends of justice served by resetting the
 2   status conference date outweigh the best interest of the public and the defendant in a speedy trial.
 3   Therefore the parties agree that time is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A),
 4   (B)(iv).
 5
 6                                                         Respectfully submitted,
 7                                                         MCGREGOR SCOTT
                                                           United States Attorney
 8
 9   DATED: September 13, 2019                             /s/ Thomas Newman
                                                           THOMAS NEWMAN
10                                                         Assistant United States Attorney
                                                           Attorney for Plaintiff
11
12                                                         HEATHER E. WILLIAMS
                                                           Federal Defender
13
14   DATED: September 13, 2019                             /s/ Megan T. Hopkins
                                                           MEGAN T. HOPKINS
15                                                         Assistant Federal Defender
                                                           Attorneys for Defendant
16                                                         YULIANA GAYTAN-IGNACIO
17
     DATED: September 13, 2019                             /s/ Mark Coleman
18                                                         MARK COLEMAN
                                                           Attorney for Defendant
19                                                         MIGUEL LOPEZ ALCALA
20
21
22
23
24
25
26
27
28

                                                     -2-
 1                                               ORDER
 2          IT IS SO ORDERED that the status conference currently scheduled for September 23,
 3   2019 at 1:00 p.m. is hereby continued to November 12, 2019 at 1:00 p.m. before Magistrate
 4   Judge Barbara A. McAuliffe. The time period between September 23, 2019 and November 18,
 5   2019 is excluded under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(i)
 6   and (iv), as the ends of justice served by granting the continuance outweigh the best interest of
 7   the public and the defendant in a speedy trial.
 8
 9   IT IS SO ORDERED.
10
        Dated:     September 16, 2019                         /s/ Barbara    A. McAuliffe            _
11                                                       UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       -3-
